Opinion by
Orlady, P. J.,
Tbe plaintiff is a practicing physician and was called by telephone to visit defendant’s home where she requested him to take charge of her sick daughter, the husband of the daughter being absent from home at the time in military service. Professional services were rendered under the direction of the defendant, and culminated in an operation by the plaintiff in, the Jefferson Medical Hospital. When the physician’s bill was presented the mother denied liability, alleging that her daughter’s husband was the only one liable, and on the trial it was urged that there was not sufficient evidence to hold the defendant liable for the debt of another. The question of its being the debt of another is not in the case. The testimony clearly shows a precise and unequivocal engagement of professional services by direction of the defendant, and the law implies liability to pay therefor: Tyson v. Baizley, 35 Pa. Superior Ct. 320; Boston v. Parr, 148 Pa. 220.
That services were rendered and the operation was performed at the special instance and request' of the defendant, is abundantly sustained by the evidence. The natural solicitude of the defendant for her sick daughter seems to have ended when she was called upon to pay for the services necessary to preserve her life.
The judgment is affirmed.